MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2009-2 Collection Period 12/01/09-12/31/09 Determination Date 1/11/2010 Distribution Date 1/15/2010 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 584,479,224.72 2 . Collections allocable to Principal $ 15,910,994.85 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 30,048.65 5 . Pool Balance on the close of the last day of the related Collection Period $ 568,538,181.22 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Initial Pool Balance $ 600,000,005.52 Beginning End 7 . Note Balances of Period of Period a. Class A-1 Note Balance $ 93,588,289.26 $ 74,085,227.79 b. Class A-2 Note Balance $ 149,000,000.00 $ 149,000,000.00 c. Class A-3 Note Balance $ 190,000,000.00 $ 190,000,000.00 d. Class A-4 Note Balance $ 88,500,000.00 $ 88,500,000.00 e. ClassB Note Balance $ 42,000,000.00 $ 42,000,000.00 f. Class C Note Balance $ 10,500,000.00 $ 10,500,000.00 g. Note Balance (sum a - f) $ 573,588,289.26 $ 554,085,227.79 8 . Pool Factors a. Class A-1 Note Pool Factor 0.8431377 0.6674345 b. Class A-2 Note Pool Factor 1.0000000 1.0000000 c. Class A-3 Note Pool Factor 1.0000000 1.0000000 d. Class A-4 Note Pool Factor 1.0000000 1.0000000 e. Class B Note Pool Factor 1.0000000 1.0000000 f. Class C Note Pool Factor 1.0000000 1.0000000 g. Note Pool Factor 0.9705386 0.9375385 9 . Overcollateralization Target Amount $ 19,046,029.07 10 . Current overcollateralization amount (Pool Balance - Note Balance) $ 14,452,953.43 11 . Weighted Average Coupon % 9.86% 12 . Weighted Average Original Term months 65.03 13 . Weighted Average Remaining Term months 57.88 Collections 14 . Finance Charges: a. Collections allocable to Finance Charge $ 4,919,255.03 b. Liquidation Proceeds allocable to Finance Charge $ 0.00 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 4,919,255.03 15 . Principal: a. Collections allocable to Principal $ 15,910,994.85 b. Liquidation Proceeds allocable to Principal $ 0.00 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 15,910,994.85 16 . Total Finance Charge and Principal Collections (14d + 15d) $ 20,830,249.88 17 . Interest Income from Collection Account $ 1,791.69 18 . Simple Interest Advances $ 0.00 19 . Available Collections (Ln16 + 17+ 18) $ 20,832,041.57 Available Funds 20 . Available Collections $ 20,832,041.57 21 . Reserve Account Draw Amount $ 0.00 22 . Available Funds $ 20,832,041.57 Application of Available Funds 23 . Servicing Fee a. Monthly Servicing Fee $ 487,066.02 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 487,066.02 d. Shortfall Amount (a + b - c) $ 0.00 24 . Unreimbursed Servicer Advances $ 0.00 25 . Backup Servicing Fees and Unpaid Transition Expenses a. Monthly Servicing Fee $ 3,653.00 b. Unpaid Transition Expenses and Indemnity Amounts (Capped at $175,000) $ 0.00 c. Other Unpaid Backup Servicing Fees $ 0.00 d. Amount Paid $ 3,653.00 e. Shortfall Amount (a + b + c - d) $ 0.00 26 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 22,446.71 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 22,446.71 e. Class A-2 Monthly Interest $ 115,475.00 f. Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 h. Total Class A-2 Note Interest (sum e-g) $ 115,475.00 i. Class A-3 Monthly Interest $ 275,500.00 j. Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 k. Interest Due on Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 l. Total Class A-3 Note Interest (sum i-k) $ 275,500.00 m. Class A-4 Monthly Interest $ 207,975.00 n. Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 p. Total Class A-4 Note Interest (sum m-o) $ 207,975.00 27 . Priority Principal Distributable Amount $ 0.00 28 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 162,750.00 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 162,750.00 29 . Secondary Principal Distributable Amount $ 0.00 30 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 54,337.50 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 54,337.50 31 . Tertiary Principal Distributable Amount $ 5,050,108.04 32 . Required Payment Amount (Ln 23 + Ln 25 +(sum of Ln 26 through Ln 31)) $ 6,379,311.27 33 . Reserve Account Deficiency $ 0.00 34 . Regular Principal Distributable Amount $ 19,046,029.07 35 . Remaining Unpaid Servicer Transition Expenses, if any $ 0.00 36 . Additional Servicing Fees, if any $ 0.00 37 . Remaining Unpaid Backup Servicer Indemnity Amounts, if any $ 0.00 Collection Account Activity 38 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 4,919,255.03 b. Total Daily Deposits of Principal Collections $ 15,910,994.85 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 1,791.69 e. Total Deposits to Collection Account (sum a - d) $ 20,832,041.57 39 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 487,066.02 b. Backup Servicing Fee and Unreimbursed Backup Servicer Advances $ 3,653.00 c. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 20,341,322.55 d. Deposit to Reserve Account $ 0.00 e. Excess Collections (Deposit to Certificate Payment Account for payment to Certificateholder) $ 0.00 f. Total Withdrawals from Collection Account (sum a - e) $ 20,832,041.57 Note Payment Account Activity 40 . Deposits a. Class A-1 Interest Distribution $ 22,446.71 b. Class A-2 Interest Distribution $ 115,475.00 c. Class A-3 Interest Distribution $ 275,500.00 d. Class A-4 Interest Distribution $ 207,975.00 e. Class B Interest Distribution $ 162,750.00 f. ClassC Interest Distribution $ 54,337.50 g. Class A-1 Principal Distribution $ 19,503,061.47 h. Class A-2 Principal Distribution $ 0.00 i. Class A-3 Principal Distribution $ 0.00 j. Class A-4 Principal Distribution $ 0.00 k. Class B Principal Distribution $ 0.00 l. ClassC Principal Distribution $ 0.00 m. Total Deposits to Note Payment Account (sum a - l) $ 20,341,545.68 41 . Withdrawals a. Class A-1 Distribution $ 19,525,508.18 b. Class A-2 Distribution $ 115,475.00 c. Class A-3 Distribution $ 275,500.00 d. Class A-4 Distribution $ 207,975.00 e. Class B Distribution $ 162,750.00 f. Class C Distribution $ 54,337.50 g. Total Withdrawals from Note Payment Account (sum a - f) $ 20,341,545.68 Certificate Payment Account Activity 42 . Deposits a. Excess Collections $ 0.00 b. Reserve Account surplus (Ln 52) $ 0.00 c. Total Deposits to Certificate Payment Account (sum a - b) $ 0.00 43 . Withdrawals a. Certificateholder Distribution $ 0.00 b. Total Withdrawals from Certificate Payment Account $ 0.00 Required Reserve Account Amount 44 . Lesser of: (a or b) a. $3,000,000.00 $ 3,000,000.00 b. Note Balance $ 554,085,227.79 45 . Required Reserve Account Amount $ 3,000,000.00 Reserve Account Reconciliation 46 . Beginning Balance (as of end of preceding Distribution Date) $ 3,000,000.00 47 . Investment Earnings $ 223.13 48 . Reserve Account Draw Amount $ 0.00 49 . Reserve Account Amount (Ln 46+ Ln 47 - Ln 48) $ 3,000,223.13 50 . Deposit from Available Funds (Ln 39d) $ 0.00 51 . If Reserve Account Balance exceeds Required Reserve Account Amount, payment to a. theNote Payment Account for the payment of principal to the extent of any unfunded Regular Principal Distribution Amount; $ 223.13 b. any Successor Servicer for the payment of any unfunded Transition Costs and Additional Servicing Fee $ 0.00 52 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded amounts described in Ln 51 exist $ 0.00 53 . Ending Balance (Ln49 + Ln50 - Ln51 - Ln52) $ 3,000,000.00 54 . Reserve Account Deficiency (Ln45 - Ln53) $ 0.00 Instructions to the Trustee 55 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 56 . Amount to be paid to Servicer from the Collection Account $ 487,066.02 57 . Amount to be paid to Backup Servicer from the Collection Account $ 3,653.00 58 . Amount to be deposited from the Collection Account into the Note Payment Account $ 20,341,322.55 59 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 0.00 60 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 61 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 223.13 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 0.00 62 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 19,525,508.18 63 . Amount to be paid to Class A-2 Noteholders from the Note Payment Account $ 115,475.00 64 . Amount to be paid to Class A-3 Noteholders from the Note Payment Account $ 275,500.00 65 . Amount to be paid to Class A-4 Noteholders from the Note Payment Account $ 207,975.00 66 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 162,750.00 67 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 54,337.50 68 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 0.00 Net Loss and Delinquency Activity 69 . Net Losses with respect to preceding Collection Period $ 30,048.65 70 . Cumulative Net Losses $ 30,048.65 71 . Cumulative Net Loss Percentage 0.0050% 72 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 449 $ 5,427,516.80 b. 61 to 90 days past due 74 $ 1,031,276.88 c. 91 or more days past due 1 $ 25,061.37 d. Total Past Due (sum a - c) 524 6,483,855.05 Servicer Covenant 73 . CarMax, Inc Consolidated Tangible Net Worth as of the end of the Related Fiscal Quarter $ 1,729,426,000.00 74 . Is CarMax, Inc Consolidated Tangible Net Worth greater than $1,000,000,000? Yes IN WITNESS WHEREOF, the undersigned has duly executed this certificate on January 11, 2010. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
